DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claim(s) 1-20, is/as filed on 07/23/2020 are currently pending. Claim1-20 is/are rejected.
Note
Examiner wishes to point out to Applicant that claim(s) 1-20 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
 “the delivery unit that delivers the filament toward the surface” in all examined claims with corresponding structure/scope disclosed at [0032] of instant publication.
“a heating unit that heats a filament” in all examined claims with corresponding structure/scope disclosed at [0035] of instant publication.
“a pressuring unit that pressurizes the filament delivered to the surface against the surface” in all examined claims with corresponding structure/scope disclosed at [0038] of instant publication.
“a cutting unit that cuts the filament” in all examined claims with corresponding structure/scope disclosed at [0043-0044] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Evans (US 2017/0028644).
Regarding claim 1, Evans teaches a manufacturing apparatus (100) (see Fig.1) comprising:
a table (114) having a surface (see Fig. 1;[0053]); a delivery unit (266) including a heating unit (light source (134)) that heats a filament (i.e. a continuous flexible line), the delivery unit that delivers the filament toward the surface (see Fig. 1 , Fig. 8; [0053] and [0124-0126]); a pressurizing unit (i.e. compactor (138)) disposed downstream of the delivery unit in a delivery direction of the filament, the pressuring unit that pressurizes the filament delivered to the surface against the surface (see Fig. 1;[0208-0212]); and a cutting unit (208) that cuts the filament between the pressurizing unit and the heating unit in the delivery direction (see Figs 1, and Figs. 17-20 [0025-0026] and [0040]).

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Armijo (US 2017/0274585).
Regarding claim 1, Armijo teaches a manufacturing apparatus (see Fig. 3) comprising:
a table (i.e. a build plate (350)) having a surface; a delivery unit (200’) including a heating unit (346) that heats a filament (336), the delivery unit that delivers the filament toward the surface (see Fig. 3;[0048],[0053-0054]); a pressurizing unit (roller (340)) disposed downstream of the delivery unit in a delivery direction of the filament, the pressuring unit that pressurizes the filament delivered to the surface against the surface (see Fig. 3;[0051] and [0057]); and a cutting unit (330) that cuts the filament between the pressurizing unit and the heating unit in the delivery direction (see Fig. 3;[0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) as applied to claim 1 above, and further in view of Mantell (US 2018/0133980).
Regarding claim 2, Armijo teaches the apparatus as discussed in claim 1 above.
Armijo further teaches wherein the heating unit (346) appears to have a cylindrical shape (see Fig. 1).  In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. (Please see MPEP 2144.04 IV B for further details).
However, Armijo does not explicitly teach wherein the heating unit has a cylindrical shape such that the heating unit heats the filament while passing the filament through an inside of the heating unit. 
In the same filed of endeavor, manufacturing apparatus, Mantell teaches a three-dimensional object additive manufacturing system (100“) comprises a deliver unit including a heating unit (208) has a cylindrical shape such that the heating unit heats the filament while passing the filament through an inside of the heating unit (see Fig. 6;[0027] and [0029]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Armijo with the heating unit has a cylindrical shape such that the heating unit heats the filament while passing the filament through an inside of the heating unit as taught by Mantell in order to control the heating of the filament efficiently (see [0030]).
Regarding claim 5, Armijo teaches the apparatus as discussed in claim 1 above.
Armijo does not explicitly teach, wherein the delivery unit delivers a parallel filament toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments.  
In the same filed of endeavor, manufacturing apparatus, Mantell teaches a three-dimensional object additive manufacturing system (100“) comprises a deliver unit including a heating unit (208), wherein the delivery unit delivers a parallel filament (i.e. extrusion material is provided as a filament from extrusion material supply (110)) toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Armijo with the delivery unit delivers a parallel filament toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost. Armijo in view of Mantell further teaches the cutting unit (330) includes an individually cutting unit that individually cuts the plurality of filaments forming the parallel filament (see Fig. 3; [0048]).
In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Armijo in view of Mantell further teaches the cutting unit (330) includes an individually cutting unit that individually cuts the plurality of filaments forming the parallel filament (see Fig. 3; [0048] of Armijo).
Regarding claim 6, Mantell further teaches the manufacturing apparatus, wherein the delivery unit (208) delivers a parallel filament (i.e. extrusion material is provided as a filament from extrusion material supply (110)) toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments, and the cutting unit includes an individually cutting unit that individually cuts the plurality of filaments forming the parallel filament (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Armijo with the delivery unit delivers a parallel filament toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost. In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Armijo further teaches the cutting unit (330) includes an individually cutting unit that individually capable to cut the plurality of filaments forming the parallel filament (see Fig. 3; [0048]).

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) in view of Mantell (US 2018/0133980) as applied to claim 2 above, and further in view of Rutter (US 2014/0322383).
Regarding claim 3, the combination of Armijo and Mantell does not teach the manufacturing apparatus further comprising a pullback unit that pulls a cut end of the filament back to the inside of the heating unit. 
In the same filed of endeavor, 3-D printing apparatus, Rutter teaches a print head (200) configured to dispense molten filament material to produce a three dimensional object, comprises a drive mechanisms ((202-1) and (202-2)) that pull back the end portion of the selected filament far enough so that a non-melted portion of that filament is pulled back (see Figs/ 2-3; [0020] and [0043]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Armijo and Mantell with a pullback unit that capable to pull a cut end of the filament back to the inside of the heating unit as taught by Rutter in order to prevent dripping of an excess molten material onto the object in locations where it should not be deposited (see [0043]).
Regarding claim 7, Mantell further teaches the manufacturing apparatus, wherein the delivery unit (208) delivers a parallel filament (i.e. extrusion material is provided as a filament from extrusion material supply (110)) toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments, and the cutting unit includes an individually cutting unit that individually cuts the plurality of filaments forming the parallel filament (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination with the delivery unit delivers a parallel filament toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost.  In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details)
Armijo further teaches the cutting unit (330) includes an individually cutting unit that individually capable to cut the plurality of filaments forming the parallel filament (see Fig. 3; [0048] of Armijo).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) as applied to claim 1 above, and further in view of Rutter (US 2014/0322383).
Regarding claim 4, Armijo teaches the apparatus as discussed in claim 1 above.
Armijo does not explicitly teach apparatus further comprising a pullback unit that pulls a cut end of the filament back to a heated region where the heating unit heats.  In the same filed of endeavor, 3-D printing apparatus, Rutter teaches a print head (200) configured to dispense molten filament material to produce a three dimensional object, comprises a drive mechanisms ((202-1) and (202-2)) that pull back the end portion of the selected filament far enough so that a non-melted portion of that filament is pulled back (see Figs/ 2-3; [0020] and [0043]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Armijo with a pullback unit that capable to pull a cut end of the filament back to the inside of the heating unit as taught by Rutter in order to prevent dripping of an excess molten material onto the object in locations where it should not be deposited (see [0043]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) and Rutter (US 2014/0322383) as applied to claim 4 above, and further in view of Mantell (US 2018/0133980).
Regarding claim 8, the combination of Armijo and Rutter does not teach wherein the delivery unit delivers a parallel filament toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments.  In the same filed of endeavor, manufacturing apparatus, Mantell teaches a three-dimensional object additive manufacturing system (100“) comprises a deliver unit including a heating unit (208), wherein the delivery unit delivers a parallel filament (i.e. extrusion material is provided as a filament from extrusion material supply (110)) toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Armijo and Rutter with the delivery unit delivers a parallel filament toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost. Armijo in view of Mantell further teaches the cutting unit (330) includes an individually cutting unit that individually cuts the plurality of In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details)
Armijo further teaches the cutting unit (330) includes an individually cutting unit that individually capable to cut the plurality of filaments forming the parallel filament (see Fig. 3; [0048] of Armijo).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) in view of Mantell (US 2018/0133980) as applied to claims 5-6 above, and further in view of Mark (US 2014/0361460).
Regarding claims 9-10, the combination of Armijo and Mantell does not tech the apparatus further comprising a controller that controls the cutting unit to individually cut the plurality of filaments according to manufacturing process data of an object to be manufactured. 
In the same filed of endeavor, 3D printing manufacturing devices, Mark teaches a three dimensional printer (3000) comprises a delivery unit (nozzle (10)) including a heating unit that heats a filament (2), a cutter (8) a cutter (8) controlled by the controller (20) that cuts the continuous core reinforced filament (see Fig. 1A;[0104-0107]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Armijo and Mantell with a controller that controls the cutting unit capable to individually cut the plurality of filaments according to manufacturing process data of an object to be manufactured as taught by Mantell in order to (i) form separate features and components on the structure as well as (ii) control the directionality or anisotropy of the deposited material and/or bonded ranks in multiple sections and layers (see [0107]).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) in view of Mantell (US 2018/0133980) and Rutter (US 2014/0322383) as applied to claims 7-8 above, and further in view of Mark (US 2014/0361460).
Regarding claims 11-12, the combination of Armijo, Mantell and Rutter does not tech the apparatus further comprising a controller that controls the cutting unit to individually cut the plurality of filaments according to manufacturing process data of an object to be manufactured. 
In the same filed of endeavor, 3D printing manufacturing devices, Mark teaches a three dimensional printer (3000) comprises a delivery unit (nozzle (10)) including a heating unit that heats a filament (2), a cutter (8) a cutter (8) controlled by the controller (20) that cuts the continuous core reinforced filament (see Fig. 1A;[0104-0107]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Armijo, Mantell and Rutter with a controller that controls the cutting unit capable to individually cut the plurality of filaments according to manufacturing process data of an object to be manufactured as taught by Mantell in order to (i) form separate features and components on the structure as well as (ii) control the directionality or anisotropy of the deposited material and/or bonded ranks in multiple sections and layers (see [0107]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) as applied to claim 1 above, and further in view of Mandel (US 2017/0157844).
Regarding claim 14, Armijo teaches the apparatus as discussed in claim 1 above.
Armijo further teaches wherein the delivery unit delivers a parallel filament (336) toward the surface (i.e. a surface of the table (350)) (see Fig. 1) but Armijo does not teach the parallel filament being formed by juxtaposing a plurality of the filaments, and the cutting unit includes a collectively cutting unit that collectively cuts the plurality of filaments forming the parallel filament. 
 In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit ( dispensers (1220)) delivers a parallel filament parallel filament being formed by juxtaposing a plurality of the filaments (1212 and 1208), and a cutting unit includes a collectively cutting unit (1231) that collectively cuts the plurality of filaments forming the parallel filament (see Figs.1 and 12A-B;[0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by of Armijo with the parallel filament being formed by juxtaposing a plurality of the filaments, and a cutting unit includes a collectively cutting unit that collectively cuts the plurality of filaments forming the parallel filament as taught by Mandel in order to provide a cutting mechanism that allow for cutting a plurality of filaments at the same time.

Claims 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) and Mantell (US 2018/0133980) as applied to claims 2 and 5-6 above, and further in view of Mandel (US 2017/0157844).
Regarding claims 15 and 18-19, the combination of Armijo and Mantell teaches the apparatus as discussed in claims 2 and 5-6 above.  Armijo further teaches wherein the delivery unit delivers a parallel filament (336) toward the surface (i.e. a surface of the table (350)) (see Fig. 1) but Armijo does not teach the parallel filament being formed by juxtaposing a plurality of the filaments, and the cutting unit includes a collectively cutting unit that collectively cuts the plurality of filaments forming the parallel filament.
In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit (dispensers (1220)) delivers a parallel filament parallel filament being formed by juxtaposing a plurality of the filaments (1212 and 1208), and a cutting unit includes a collectively cutting unit (1231) that collectively cuts the plurality of filaments forming the parallel filament (see Figs.1 and 12A-B; [0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by of Armijo and Mantell with the parallel filament being formed by juxtaposing a plurality of the filaments, and a cutting unit includes a collectively cutting unit that collectively cuts the plurality of filaments forming the parallel filament as taught by Mandel in order to provide a cutting mechanism that allow for cutting a plurality of filaments at the same time.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585), Mantell (US 2018/0133980) and Rutter (US 2014/0322383) as applied to claims 3 and 7 above, and further in view of Mandel (US 2017/0157844).
Regarding claims 16 and 20, the combination of Armijo, Mantell and Rutter teaches the apparatus as discussed in claims 3 and 7 above. Armijo further teaches wherein the delivery unit delivers a parallel filament (336) toward the surface (i.e. a surface of the table (350)) (see Fig. 1) but Armijo does not teach the parallel filament being formed by juxtaposing a plurality of the filaments, and the cutting unit includes a collectively cutting unit that collectively cuts the plurality of filaments forming the parallel In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit (dispensers (1220)) delivers a parallel filament parallel filament being formed by juxtaposing a plurality of the filaments (1212 and 1208), and a cutting unit includes a collectively cutting unit (1231) that collectively cuts the plurality of filaments forming the parallel filament (see Figs.1 and 12A-B; [0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Armijo, Mantell and Rutter with the parallel filament being formed by juxtaposing a plurality of the filaments, and a cutting unit includes a collectively cutting unit that collectively cuts the plurality of filaments forming the parallel filament as taught by Mandel in order to provide a cutting mechanism that allow for cutting a plurality of filaments at the same time.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585) and Rutter (US 2014/0322383) as applied to claim 4 above, and further in view of Mandel (US 2017/0157844).
Regarding claim 17, the combination of Armijo and Rutter teaches the apparatus as discussed in claim 4 above. Armijo further teaches wherein the delivery unit delivers a parallel filament (336) toward the surface (i.e. a surface of the table (350)) (see Fig. 1) but Armijo does not teach the parallel filament being formed by juxtaposing a plurality of the filaments, and the cutting unit includes a collectively cutting unit that collectively cuts the plurality of filaments forming the parallel filament.  In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit (dispensers (1220)) delivers a parallel filament parallel filament being formed by juxtaposing a plurality of the filaments (1212 and 1208), and a cutting unit includes a collectively cutting unit (1231) that collectively cuts the plurality of filaments forming the parallel filament (see Figs.1 and 12A-B; [0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Armijo and Rutter with the parallel filament being formed by juxtaposing a plurality of the filaments, and a cutting unit includes a collectively cutting unit that collectively cuts the plurality of .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding Claim 13, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a manufacturing apparatus as instantly claimed is that while the prior arts Armijo (US 2017/0274585), which is/are regarded as being the prior arts closest to subject- matter of the claim 13, alone or in combination fails to teach or suggest wherein the cutting unit includes a plurality of individual pressing blades that individually press the plurality of filaments forming the parallel filament from one side of the parallel filament in an intersecting direction, and one receiving unit disposed on the other side of the parallel filament in the intersecting direction, the receiving unit that receives the plurality of individual pressing blades pressing the plurality of filaments so as to cut the filaments
Therefore, claim 13 is deemed novel and non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743